DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hogg (US Patent 4021956) in view of Miller (US PGPUB 20140047757) and Koberstein (US Patent 959555). 
Regarding claim 1, Hogg teaches a stretch net for safely and securely retrieving and transporting fish of various sizes (Abstract) comprising: a spring (leaf spring 17; Fig. 4); a first handle (top handle portion 7a; Fig. 4); a second handle (bottom handle portion 7a; Fig. 4) ; a neck (see Fig. 4 wherein the top and bottom portions of handle 7a crossover); a hoop (limit means 9 & urge members 3a & 4a; Figs. 3 & 4); a net (net portion 6; Fig. 3); the spring being connected to the first handle and the second handle (spring 17 is connected to the top and bottom portions of handle 7a; Fig. 4); the neck being connected to the first handle and the second handle opposite the spring (see Fig. 4); the hoop being terminally 
the neck comprising a first crossing member and a second crossing member (see Fig. 4 wherein the top and bottom portions of handle 7a crossover); 
the first crossing member (bottom crossing portion of handle 7a) being terminally positioned on the first handle (top handle portion 7a) opposite the spring (spring 17); 
the second crossing member (top crossing portion of handle 7a) being terminally positioned on the second handle (bottom handle portion 7a) opposite the spring (spring 17); 
the first crossing member (bottom crossing portion of handle 7a) being terminally connected to the hoop (limit means 9 & urge members 3a & 4a) adjacent the second handle (bottom handle portion 7a); 
the second crossing member (top crossing portion of handle 7a) being terminally connected to the hoop (limit means 9 & urge members 3a & 4a) adjacent the first handle (top handle portion 7a); 
; the first crossing member of the neck (see Fig. 4 wherein the top and bottom portions of handle 7a crossover) comprising a first deformation (see Figs. 2 & 4 wherein the crossing members of the neck are deformed); the second crossing member of the neck comprising a second deformation (see Figs. 2 & 4 wherein the crossing members are deformed while the net is in the open position (Fig. 2)); the first deformation being positioned adjacent the hoop; and the second deformation being adjacent the hoop (see Figs. 2 & 4 wherein the deformations are adjacent the urge members 3a & 4a).
	Hogg does not teach a spring coil, the first crossing member of the neck being an elongated linear member and the second crossing member of the neck being an elongated linear member.
Miller teaches a spring coil (torsion spring 9; Fig. 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hogg to incorporate the teachings of Miller to 
Koberstein teaches a fishing net wherein the first crossing member of the neck is an elongated linear member and the second crossing member of the neck is an elongated linear member (see elongated linear members of the neck just below where frame members a & b cross; Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hogg to incorporate the teachings of Koberstein to provide a neck elongated linear crossing members, as doing so provides additional length to the device which allows a user to scoop up fish from a further distance, as understood by one of ordinary skill in the art.
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Villasana (US Patent 205818) in view of Miller (US PGPUB 20140047757).
Regarding claim 4, Villasana teaches clip for holding an object without touching the object during the intended use (Page 2, para 3) comprising: a spring (spring clamp; Exhibit A, below); a first handle (handles; Exhibit A, below); a second handle (handles; Exhibit A, below): a neck (neck; Exhibit A, below): a jaw (jaw; Exhibit A, below): the spring being connected to the first handle and the second handle (see Exhibit A); the neck being connected to the first handle and the second handle opposite the spring (see Exhibit A): the jaw being terminally connected to the neck opposite the first handle and the second handle (see Exhibit A), the neck (neck; Exhibit A, below) comprising a first crossing member and a second crossing member (see where the neck comprises crossing members; Exhibit A); the first crossing member being terminally connected to the first handle (crossing members of neck are terminally connected to the handle; Exhibit A) ; the second crossing member being terminally connected to the second handle (crossing members of neck are terminally connected to the handle; Exhibit A); the 


    PNG
    media_image1.png
    209
    227
    media_image1.png
    Greyscale


Miller teaches a device for holding a fish without touching it comprising a spring coil (torsion spring 9; Fig. 9)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Villasana to incorporate the teachings of Miller to provide a coil spring, as doing so provides an obvious alternate spring option which allows a user to tactilely control the separation between the jaw arms, as recognized by Miller (Page 2, para [0024]) and as understood by one of ordinary skill in the art.
	Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
Applicant argued “Hogg merely discloses curved frame members and is silent on the deformations…Therefore, Hogg fails to disclose the claimed limitations.”
In response, Hogg teaches a frame member (neck & hoop; Fig. 4) which has deformations, as the frame is deformed in shape, and thus teaches the claimed limitations, as explained in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/DAVID J PARSLEY/               Primary Examiner, Art Unit 3643